DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title. 

Claim Objections
The objection to claim 13 is withdrawn in view of applicants’ claim amendments. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-10 of copending Application No. 17/251,483 (hereinafter “the ‘483 application”) in view of International Patent Appl. Publ. No. WO 2017/104799 to Nagata, et al. (“Nagata”).  U.S. Patent Appl. Publ. No. 2018/0361713 is the U.S. national stage entry of Nagata and is used as an English language translation thereof.  
Regarding claim 1, claim 1 of the ‘483 application recites substantially all of the limitations recited in claim 1 of the instant application, but does not explicitly recite the step of transferring a c-face sapphire film onto a handle substrate as claimed.  However, in Fig. 1 and ¶¶[0015]-[0041] and Example 1 in ¶¶[0042]-[0045] Nagata teaches a method of transferring a thin layer of a crystalline sapphire substrate (11) to an inorganic glass handle substrate (14) by separation along an ion implanted layer (13) in order to form a composite substrate.  In ¶[0017] Nagata specifically teaches that the handle substrate is preferably comprised of a material such as borosilicate glass which has a coefficient of thermal expansion of 5×10-6/°C or more and 1×10-5/°C or less which substantially overlaps the claimed range.  Thus, a person of ordinary skill in the art would look to the teachings of Nagata and would be motivated to transfer a thin film of the c-face sapphire substrate utilized in the method of claim 1 in the ‘483 application to a handle substrate comprised of a material such as borosilicate glass with the motivation for doing so being to facilitate more efficient use of the crystalline sapphire base substrate to produce a plurality of composite substrates.  
Regarding claim 2, claim 1 of the ‘483 application does not explicitly recite that the handle substrate is composed of a borosilicate glass, GaN sintered body, AIN sintered body or GaAs single crystal.  However, in ¶[0017] Nagata specifically teaches that the handle substrate is preferably comprised of a material such as borosilicate glass.  
Regarding claim 3, claim 1 of the ‘483 application does not explicitly recite that in the step of transferring a C-face sapphire thin film onto a handle substrate, a thin film of silicon oxide, silicon nitride or silicon oxynitride is interposed between the handle substrate and the C-face sapphire thin film.  However, in Fig. 1 and ¶[0040] Nagata teaches the use of a silica (i.e., silicon oxide) thin film (15) interposed between the handle substrate 914) and the sapphire substrate (11).  
Regarding claim 4, claim 1 of the ‘483 application does not explicitly recite that the GaN epitaxial growth substrate has a warpage of up to 300 m.  However, since the GaN laminate substrate produced by claim 1 of the ‘483 application as modified by the teachings of Nagatqa is produced using each and every step of the claimed process it must necessarily exhibit the same properties, namely a warpage of up to 300 m.  It is also axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a warpage of up to 300 m in the GaN epitaxial growth substrate, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Regarding claim 6, claim 3 of the ‘483 application recites substantially all of the limitations recited in claim 6 of the instant application.
Regarding claim 7, claim 4 of the ‘483 application recites substantially all of the limitations recited in claim 7 of the instant application.
Regarding claim 8, claim 5 of the ‘483 application recites substantially all of the limitations recited in claim 8 of the instant application.
Regarding claim 9, claim 6 of the ‘483 application recites substantially all of the limitations recited in claim 9 of the instant application.
Regarding claim 10, claim 7 of the ‘483 application recites substantially all of the limitations recited in claim 10 of the instant application.
Regarding claim 11, claim 8 of the ‘483 application recites substantially all of the limitations recited in claim 11 of the instant application.
Regarding claim 12, claim 9 of the ‘483 application recites substantially all of the limitations recited in claim 12 of the instant application.
Regarding claim 13, claim 10 of the ‘483 application recites substantially all of the limitations recited in claim 13 of the instant application.

Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the ‘483 application in view of Nagata and further in view of U.S. Patent Appl. Publ. No. 2009/0278233 to Pinnington, et al. (“Pinnington”).  
Regarding claim 5, claim 1 of the ‘483 application does not explicitly recite that the step of effecting GaN epitaxial growth is at a temperature from higher than 1,000°C to 1,200°C.  However, in Figs. 2A-I and ¶¶[0028]-[0161] Pinnington teaches an analogous method of transferring a thin epitaxial layer to a handle substrate for epitaxial growth of GaN thereupon.  In Fig. 2I and ¶[0127] Pinnington specifically teaches that growth of a thick epitaxial layer (30) is preferably done at a temperature of 1,000 to 1,100 °C.  Thus, a person of ordinary skill in the art would look to the teachings of Pinnington and would be motivated to perform epitaxial growth of the GaN epitaxial layer in the method of claim 1 of the ‘483 application at a temperature in the claimed range of 1,000 to 1,200 °C in order to produce a high quality epitaxial GaN layer.  
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of claims 1-13 is withdrawn in view of applicants’ arguments.  As discussed at pp. 7-8 of applicants’ May 13, 2022, reply, a “thin film” is defined as having a thickness of 300 to 1,000 nm as disclosed in at least ¶[0022] of the specification.  

Prior Art Exception – 35 U.S.C. 102((b)(2)(C)
At pp. 8-9 of applicants’ May 13, 2022, reply applicants made the statement that U.S. Patent Appl. Publ. No. 2021/0111076 to Sekiyama, et al. (hereinafter “Sekiyama”) and the present application were, not later than the effective filing date of the claimed invention of the present application, owned by Shin-Etsu Chemical Co.  Accordingly, Sekiyama is no longer applicable as prior art under 35 U.S.C. 102(a)(2) and the 35 U.S.C. 103 rejection has been withdrawn.  

Response to Arguments
Applicant's arguments filed May 13, 2022, have been fully considered and are persuasive with respect to the 35 U.S.C. 103 rejection, but they are not persuasive with respect to the obviousness-type double patenting rejection.   
Applicants argue against the obviousness-type double patenting rejection by contending that Nagata discloses forming a sapphire composite base material used for displays and there is no suggestion to use the sapphire composite base material as a precursor for forming a GaN layers substrate.  See applicants’ 5/13/22 reply, pp. 6-7.  Applicants’ argument is noted, but is unpersuasive. In Nagata the sapphire substrate alone is not sufficient to produce a display and is actually used as a crystalline template for the production of light emitting diodes (LEDs) thereupon and it is these LEDs that collectively form the display.  Individual LEDs are not formed strictly from sapphire, but instead are produced by depositing layers of a Group III-nitride such as GaN on the sapphire substrate.  Thus, the steps recited in the ‘483 application do not complicate the process of forming a sapphire base material in Nagata, but instead, would actually be part of a process of forming one or more LEDs having light of a specific wavelength on the sapphire base material in Nagata.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714